pre-appeal brief filed on 1/10/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 9/23/2021. As directed by the amendment, claims 1-2, 6-10, 13-14, and 16-17 were amended, no claims were cancelled, and no new claims were added. Thus, claims 1-20 are presently pending in this application.   

Specification
The disclosure is objected to because of the following informalities: 
The term “jacket 112 portion” (paragraph 0065, line 2 of the specification) is suggested to changed to --jacket portion 112-- or --jacket 112-- in order to clarify the specification. If the term is changed to --jacket portion 112--, the term “jacket 112” is paragraph 42, line 5 and paragraph 45, line 6 is suggested to be changed to --jacket portion 112-- in order to provide consistency. 
The term “suits 110” (paragraph 0044, line 3 of the specification) is suggested to be changed to --suit 110-- in order to fix typographical error, since 110 is being used to designate a singular suit 110 throughout the disclosure. 
The term “housing 200” (paragraph 0062, line 3 of the specification) is suggested to be changed to --housing 210-- in order to fix typographical error.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the limitation “the blower unit can be used” (line 2) is unclear as to how to determine the metes and bounds of the term “can”, since the term “can” can be used to indicate possibility, therefore, it is unclear if the blower unit can or cannot be used. Suggested to change the term “can” to --configured to-- or --adapted to--.  
Further, regarding claim 10, the limitation “materials can be washed or decontaminated” (line 4) is unclear as to how to determine the metes and bounds of the term “can”, since the term “can” can be used to indicate possibility, therefore, it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), and Martin (2012/0174296) as evidenced by Berglund (2012/0260410). 
Regarding claim 1, Hsieh discloses a positive pressure protection system (system shown in figs. 3 and 4) for a user (see paragraphs 0026-0029, Hsieh discloses  a fan 20 blowing air into the garment (3) by drawing air from the outside, since air is being forced into the garment via a fan, it is a positive pressure protection system), comprising: an body suit having a jacket portion (see the coverall 3 in fig. 3, there is a portion covering the upper body, which would meets the definition of jacket), sleeve portions (see fig. 3, see arm sleeves of 3), and hood portion (see fig. 3, hood portion is the portion covering the head, wherein the hood can be split in multiple hood portions) 
However, VanDerWoude teaches a protecting pressure protection system (50, fig. 1) comprising a hood portion (400, fig. 1, paragraph 0037), wherein the hood portion comprises a transparent face shield (500, fig. 1, see paragraphs 0010 and 0079). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood portion of Hsieh to have the transparent face shield as taught by VanDerWoude for the purpose of providing a 
The modified discloses a belt but fails to disclose a carrying harness adapted for wear by the user overtop of the body suit, and that the blower unit is supported by the carrying harness. 
However, Kooken teaches a positive pressure protection system (12, garment worn by the user, 22, 20, and 14, fig. 1, paragraph 0021) comprising a carrying harness (22 and 20, see fig. 2, paragraph 0025) having a shoulder straps (22) and belt (20) adapted for wear by the user overtop of the upper body of the user (see paragraph 0025). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Hsieh to be the carrying harness having a belt and shoulder straps as taught by Kooken for the purpose of providing additional support, thereby, providing comfort to the user by evenly distributing the weight of the blower unit over the belt and the shoulder straps, rather than focusing the weight purely on the belt.  
The modified Hsieh discloses a body suit that appears to be a full body suit which covers the upper portion and the lower portion of a user, but does not specifically disclose that the body suit is an upper body suit and that the upper body suit comprises a jacket and a waist closure. It is noted that the term “closure” is interpreted in light of the specification and applicant’s argument as some form of constriction mechanism at the waist to close the waist of the user. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the full body suit of the modified Hsieh to have a jacket comprising a jacket portion, a waist closure and a wrist closure as taught by Martin for the purpose of providing a protective suit that is made from separate jacket and pants which would provide the benefit of allowing each garments to be fitted individually, and allows ease of replacement of worn out protective garment, and for the purpose of reducing wasteful disposal by allowing a worn out portion of the suit to be thrown away instead of the entire suit.
Furthermore, if there is any doubt that it would be obvious to make a body chemical suit of Hsieh into a two-piece chemical suit.  
Berglund is cited as evidence that it is well-known and obvious within the art to make a protective suit as a one-piece or two-piece, Berglund teaches an upper body suit (10, fig.1) having a hood portion (16, fig. 1) and that the protection garment system 10 can be a unitary garment or may be have a separate top such as a jacket and bottom such as pants (see paragraph 0028).
Regarding claims 2 and 3, the modified Hsieh discloses a face shield, but fails to discloses a face shield support member having a releasable coupling for securing and positioning the face shield relative to the user’s face and head, and a head harness for 
 However, VanDerWoude teaches a hood portion (400, figs. 1 and 11, paragraph 0037), a face shield (500 having 530, fig. 1, paragraphs 0037 and 0084), a helmet comprising a face shield support member (132 and 170, fig. 2, paragraph 0037, VanDerWoude discloses in paragraph 0084 that 170 is a lower mounting device and are magnets which attracts to lower mounting elements 530 on the hood portion 400, therefore, the lower mounting device and the chin bar 132 would support the face shield, furthermore, the helmet 100 is a physical structure, and relative to the user, the helmet would support the face shield) having a releasable coupling (magnets 170, see paragraph 0084 and figs. 2-3 and 11) for securing and positioning the face shield relative to the user’s face and head (see paragraph 0084, since the magnet attracts to 530 that is considered as the face shield, it is for securing and positioning the face shield relative to the user’s face and head), and a head harness (130, 200, 128, figs. 5 and 16, paragraphs 0041-0042) for wear on the head of the user, the shield support member supported by the head harness (see figs. 2-3), and the releasable coupling includes a magnetic fastener defined by at least a portion of the shield support member and a portion of the face shield (see paragraph 0084, the releasable coupling 170 is a magnetic fastener).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face shield and positive pressure protection system to have the helmet having the face shield support member 
Regarding claim 4, the modified Hsieh discloses that the intake air filter (30 of Hsieh) includes biological reduction grade filter media (see paragraph 0028 of Hsieh, Hsieh discloses that the filter may be a biological filter to filter microbes).
Regarding claim 5, the modified Hsieh discloses that the intake air filter (30 of Hsieh) includes chemical filter media (see paragraph 0028 of Hsieh, Hsieh discloses that the filter may be a chemical filter to filter poisonous chemical).
Regarding claim 8, the modified Hsieh discloses that the sleeve portions each include wrist closures (see wrist closures 35, 36, and 42 of Martin). 
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), and Martin (2012/0174296) as evidenced by Berglund (2012/0260410) as applied to claim 1 above, and further in view of Plut (2016/0366952). 
Regarding claim 2, the modified Hsieh discloses a hood portion, but fails to disclose a face shield support member having a releasable coupling for securing and positioning the face shield relative to the user’s face and head, a head harness for wear 
However, Plut teaches jacket portion (portion of 12 minus hood portion 20/24, fig. 1), a hood portion (20 and 24, fig. 1, paragraph 0034), the hood portion comprising a transparent face shield (24, fig. 1, paragraph 0034), a face shield support member (180, 184a, 184b, 191, see figs. 4A-4B, paragraphs 0035-0037) having a releasable coupling (plurality of 191 and corresponding hook and loop on hood portion, paragraph 0037, figs. 4A-4B) for securing and positioning the face shield relative to the user’s face and head (see paragraphs 0035-0037 and figs. 4A-4B), and a head harness (182, 186 and 187, figs. 4A and 4B, paragraph 0036) for wear on the head of the user, the face shield support member supported by the harness (see fig. 4B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood portion of the modified Hsieh to have the face shield support member having a releasable coupling for securing and positioning the face shield relative to the user’s face and head, a head harness for wear on the head of the user, the face shield support member supported by the head harness as taught by Plut for the purpose of providing a hood support that keeps the hood at a predetermined amount of space from the user’s head, thereby providing comfort to the user, by preventing the hood portion and the face shield from coming into direct contact with the user’s face and head while the system is in operation. 
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), Martin (2012/0174296) and Plut (2016/0366952) as evidenced by Berglund (2012/0260410) as applied to claim 2 above, and further in view of Green (5,711,033) and VanDerWoude (2015/0375019). 
Regarding claim 3, the modified Hsieh discloses that the releasable coupling includes a fastener (191 and corresponding hook and loop on hood portion of Plut) defined by at least a portion of the shield support member and a portion of the hood portion (see 191 in paragraph 0037 of Plut, after the modification with Plut, a portion of 191 is the face shield support member of Plut and a portion would be on the face shield of Hsieh), but fails to disclose that the fastener defined by at least a portion of the face shield.  
However, Green teaches a face shield support member (502, fig. 5) comprising a releasable coupling that includes a fastener (675 and 575, fig. 5) defined by at least a portion of the shield support member and a portion of a transparent face shield (201, col 4, lines 47-57, see fig. 5, col 5, lines 52-55, lines col 8, lines 24-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of the modified Hsieh such that the fastener defined by at least a portion of the shield support member and a portion of the face shield as taught by Green for the purpose of providing an alternative assembly arrangement of the transparent face shield relative to the hood portion, and the releasable coupling that would perform equally well in allowing the face shield support member to be quickly attached and removed from the face shield and hood portion. 

VanDerWoude teaches a hood portion (400, figs. 1 and 11, paragraph 0037), a face shield (500 having 530, fig. 1, paragraphs 0037 and 0084), a helmet comprising a face shield support member (132 and 170, fig. 2, paragraph 0037, VanDerWoude discloses in paragraph 0084 that 170 is a lower mounting device and are magnets which attracts to lower mounting elements 530 on the hood portion 400, therefore, the lower mounting device and the chin bar 132 would support the face shield, furthermore, the helmet 100 is a physical structure, and relative to the user, the helmet would support the face shield) having a releasable coupling (magnets 170, see paragraph 0084 and figs. 2-3 and 11) for securing and positioning the face shield relative to the user’s face and head (see paragraph 0084, since the magnet attracts to 530 that is considered as the face shield, it is for securing and positioning the face shield relative to the user’s face and head), and a head harness (130, 200, 128, figs. 5 and 16, paragraphs 0041-0042) for wear on the head of the user, the shield support member supported by the head harness (see figs. 2-3), and the releasable coupling includes a magnetic fastener defined by at least a portion of the shield support member and a portion of the face shield (see paragraph 0084, the releasable coupling 170 is a magnetic fastener).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the releasable coupling of the modified Hsieh to be the releasable coupling having a magnetic fastener as taught by VanDerWoude for the purpose of providing a well-known alternative releasable coupling .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), and Martin (2012/0174296) as evidenced by Berglund (2012/0260410) as applied to claim 1 above, and further in view of Childers (4,458,680).
Regarding claim 6, the modified Hsieh fails to disclose that the upper body suit defines at least one flap covered vent defined therethrough to allow release of exhaled carbon dioxide from the user and sized to maintain positive pressure within the suit. 
However, Childers teaches a positive pressure protection system (10, fig. 1, see abstract and Col 3, lines 59-68, and Col 1, line 52 to Col 2, line 67), comprising an body suit (suit forms by 12, H and valve 56, see fig. 1) defines at least one flap covered vent (vent is the opening through 56 that is formed by 12 and 56, the vent is being covered by the flap 57) defined therethrough to allow release of exhaled carbon dioxide from the user and sized to maintain positive pressure within the suit (see Col 6, lines 50-68, Childers discloses that the air exhaust valve 56 is a check valve having flap 57, and opens when there is an excess pressure within the suit relative to the outside, therefore the valve would allow release of exhaled carbon dioxide and maintain positive pressure within the suit). Alternatively, even if 56 is not considered as part of the body suit, the fact that 12 comprises an opening such that the opening is covered by the flap 57, would make it such that the layer 12 defines a flap covered vent. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper body suit of the . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001),
 Martin (2012/0174296), and Childers (4,458,680) and as evidenced by Berglund (2012/0260410) as applied to claim 6 above, and further in view of Suda (4,901,370).
Regarding claim 7, the modified Hsieh discloses a flap covered vent (vent is the opening through 56 that is formed by 12 and 56, the vent is being covered by the flap 57 of Childers), but fails to disclose that the at least one flap covered vent is covered with a biological reduction grade filter media, the media providing a barrier to the escape of biological contaminants exhaled or shed by the user. 
However, Suda teaches a protection system (10, fig. 1) comprising a flap covered vent (71, 70 and 95, figs. 1 and 6-7), wherein the flap covered vent is covered with a biological reduction grade filter media (95, fig. 6), the filter media providing a barrier to the escape of biological contaminants exhaled or shed by the user (See Col 6, lines 36-68, Suda discloses a exhalation valve comprising a filter 95 for filter 0.3 microns are greater, and is the same filter as 30-32, and further discloses in Col 5, lines 27-54 that the filter is a biological or chemical filter, the filter would be capable of providing a barrier to the escape of biological contaminants exhaled by the user). 
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), and Martin (2012/0174296) as evidenced by Berglund (2012/0260410) as applied to claim 1 above, and further in view of Martin (2012/0174296).
Regarding claim 9, the modified Hsieh discloses a jacket portion (portion covering the upper body of 3 of Hsieh or the jacket after the modification with Berglund), but fails to disclose a fluid sealing zipper to aid the user in donning and doffing the upper body suit.
However, Martin teaches an upper body suit (10, fig. 1) comprising a jacket portion (12, fig. 1) that includes a fluid sealing zipper to aid the user in donning and doffing of the upper body suit (see zipper 34, see paragraphs 0025 and 0040-0042, the zipper extends from a bottom of the body portion 16 to hood 20 and is vapor tight zipper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jacket and the upper body suit . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), and Martin (2012/0174296) as evidenced by Berglund (2012/0260410) as applied to claim 1 above, and further in view of GOOI (2018/0214720).
Regarding claim 10, the modified Hsieh discloses an upper body suit, it is inherent that that harness and blower unit can be used with the upper body suit that is disposable or can be reused (any material can be disposable or reused), however, if there is any doubt that the material can be considered as a one-time disposable use.
GOOI teaches an upper body suit (100, fig. 1) constructed of materials suitable for one-time disposable use (paragraphs 0019 and 0027, material of visor and material of 100). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper body suit of the modified Hsieh to be made of materials suitable for one-time disposable use as taught by GOOI for the purpose of providing materials that can protect the user and can be disposable, thereby eliminating decontamination time by allowing the suit to be disposable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), and Martin (2012/0174296) as evidenced by Berglund (2012/0260410) as applied to claim 1 above, and further in view of Lee (2007/0144353) and Braman (3,525,334).

However, Lee teaches a positive pressure protection system (suit in fig. 6 and filtering unit 2 with case 1, see paragraphs 0014-0020) comprising a suit (suit shown in fig. 6, paragraph 0014) and a fan that is a centrifugal fan (see fan unit 3 and centrifugal fan 31, see paragraph 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of the modified Hsieh to be a centrifugal fan as taught by Lee for the purpose of providing a well-known type of fan 
The modified Hsieh discloses a centrifugal fan, but fails to disclose that the combined flow rate capacity and static pressure capacity to deliver at least about 16 cubic feet per minute of filtered air flow to the upper body. 
However, Braman teaches providing a flow rate to the user at about 16 cubic feet per minute (see Col 3, lines 45-65, Braman discloses a flow rate of 15 cubic feet per minute). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of the modified Hsieh to provide a flow rate of 15 CFM to the user as taught by Braman for the purpose of providing a workable flow rate that is satisfactory for permitting normal respiration against the static head within the suit (see Col 3, lines 54-59 of Braman).
After the modification to supply 15 CFM (about 16 CFM) to the user, the flow rate of 15 CFM would be a flow rate capacity and a static pressure capacity.
However, if there is any doubt that that modified Hsieh discloses a flow rate capacity and static pressure capacity of about 16 cfm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined flow rate capacity and static pressure capacity to be about 16 CFM in order to provide a usable and respirable flow rate, and since it has been held . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), and Martin (2012/0174296) as evidenced by Berglund (2012/0260410) as applied to claim 1 above, and further in view of Lee (2007/0144353) and Beizndtsson (2003/0024529).
Regarding claim 11, the modified Hsieh discloses a fan that appears to be centrifugal (see fig. 4 of Hsieh, as shown the fan takes air from inlet 11 and exhaust it through outlet 12) and has a combined flow rate capacity and static pressure capacity to deliver a certain amount of cubic feet per minute of filtered air flow to the upper body suit (see fig. 4 and paragraphs 0026 and 0029 of Hsieh), but fails to specifically state that the fan is centrifugal and that the centrifugal fan having a combined flow rate capacity and static pressure capacity to deliver at least about 16 cubic feet per minute of filtered air flow to the upper body suit. 
However, Lee teaches a positive pressure protection system (suit in fig. 6 and filtering unit 2 with case 1, see paragraphs 0014-0020) comprising a suit (suit shown in fig. 6, paragraph 0014) and a fan that is a centrifugal fan (see fan unit 3 and centrifugal fan 31, see paragraph 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of the modified Hsieh to be a centrifugal fan as taught by Lee for the purpose of providing a well-known type of fan 
The modified Hsieh discloses a centrifugal fan, but fails to disclose that the combined flow rate capacity and static pressure capacity to deliver at least about 16 cubic feet per minute of filtered air flow to the upper body. 
However, Beizndtsson teaches providing a flow rate to the user at about 17.66 cubic feet per minute (see paragraph 0020, 500 liters per minute equates to roughly 17.66 cfm). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of the modified Hsieh to provide a flow rate of 17.66 CFM to the user as taught by Beizndtsson for the purpose of providing a workable flow rate that is satisfactory for permitting normal respiration. 
After the modification to supply 17.66 CFM (about 16 CFM) to the user, the flow rate of 17.66 CFM would be a flow rate capacity and a static pressure capacity.
However, if there is any doubt that that modified Hsieh discloses a flow rate capacity and static pressure capacity of about 16 cfm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined flow rate capacity and static pressure capacity to be about 16 CFM in order to provide a usable and respirable flow rate, and since it has been held . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), and Martin (2012/0174296) as evidenced by Berglund (2012/0260410) as applied to claim 1 above, and further in view of Tilley (2011/0056496).
Regarding claim 12, the modified Hsieh discloses that the power supply (60 of Hsieh) includes rechargeable battery (see paragraph 0032 of Hsieh, Hsieh discloses that the battery is a rechargeable battery), but fails to discloses that there are a plurality of rechargeable batteries. 
However, Tilley teaches a plurality of rechargeable batteries (paragraph 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rechargeable battery of the modified Hsieh to be a plurality of rechargeable batteries as taught by Tilley for the purpose of providing an additional rechargeable batteries to the system, thereby, extending the time the system can be operated. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), Martin (2012/0174296) and Tilley (2011/0056496) as evidenced by Berglund (2012/0260410) as applied to claim 12 above, and further in view of Palmer (2019/0275357).
Regarding claim 13, the modified Hsieh discloses rechargeable batteries, but fails to disclose that the power supply includes a power input connector for recharging 
However, Palmer teaches a blower unit (10, fig. 1) comprising rechargeable battery (40, paragraph 0037) and a power input connector for recharging the rechargeable battery onboard and enabling continuous time unbounded operation of the blower unit including recharging of the rechargeable batteries (see paragraph 0037, Palmer discloses a USB connector that can be electrically connected with a USB port to allow for recharging of the battery supply, since the USB allows the battery to be recharged it is allowing continuous time unbounded operation of the blower unit, see 130 in fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive pressure protection system of the modified Hsieh to have the power input connector as taught by Palmer for the purpose of providing a means to recharge the battery without having to take the battery apart, thereby providing convenience to the user. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), Martin (2012/0174296) and Tilley (2011/0056496) as evidenced by Berglund (2012/0260410) as applied to claim 12 above, and further in view of Tilley (2021/0052921).
Regarding claim 13, the modified Hsieh discloses rechargeable batteries, but fails to disclose that the power supply includes a power input connector for recharging 
However, Tilley (‘291) teaches a blower unit (10, fig. 2A) comprising rechargeable battery (50, figs. 4A-4B, paragraph 0041) and a power input connector for recharging the rechargeable battery onboard and enabling continuous time unbounded operation of the blower unit including recharging of the rechargeable batteries (paragraph 0041, Tilley discloses that cable 70 can be connected to AC or DC source to allow the blower to be powered and to recharge the battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive pressure protection system of the modified Hsieh to have the power input connector as taught by Tilley (‘291) for the purpose of providing a means to recharge the battery without having to take the battery apart, thereby providing convenience to the user and to also provide continuous power to the blower unit (see paragraph 0041 of Tilley (‘291)). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), Martin (2012/0174296) and Tilley (2011/0056496) as evidenced by Berglund (2012/0260410) as applied to claim 12 above, and further in view of Wu (2018/0337373).
Regarding claim 14, the modified Hsieh discloses a power supply within the blower unit (see fig. 4 of Hsieh), but fails to disclose a receptacle for releasably receiving at least a portion of the power supply within the blower unit housing. 

    PNG
    media_image1.png
    924
    941
    media_image1.png
    Greyscale

However, Wu teaches a blower unit (10 and 20, fig. 1) having a housing (10) comprising a receptacle for releasably receiving at least a portion of a power supply within the blower unit housing (see figs. 1-4a, as show the receptacle is the recess on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and power supply of the modified Hsieh to have a receptacle for releasably receiving at least a portion of the power supply within the blower unit as taught by Wu for the purpose of providing flexibility and ease of removal and replacement of parts. 
Regarding claim 15, the modified Hsieh discloses that the receptacle includes an opening (see the annotated-Wu fig. 3 above) defined by the blower unit housing and a blower power connector (81 of Wu, fig. 3 and paragraph 0039 of Wu) for receiving power from the power supply (paragraph 0039 of Wu). 
Regarding claim 16, the modified Hsieh discloses that the receptacle includes guides (35, 36, 33, and 34 and rims forming opening of receptacle of Wu, fig. 2, paragraph 0035 and see the annotated-Wu fig. 3 above) for slidingly receiving at least a portion of the power supply into the blower unit housing and the receptacle (see figs. 1A and 1B relative to fig. 3, and paragraph 0039 of Wu, Wu discloses that the battery pack having housing 20 is slid into the housing 10) and the power supply includes a releasable retaining device (80, 51, 83, 81, 82, 85, 87, 86 of Wu, see figs. 2 and 5, and paragraphs 0042-0044 of Wu) for releasable securing the power supply in the blower unit housing (see paragraphs 0042-0044 of Wu).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019), Kooken (2014/0166001), and Martin (2012/0174296) as evidenced by Berglund (2012/0260410) as applied to claim 1 above, and further in view of Walker (2006/0231100).
Regarding claim 17, the modified Hsieh discloses a hood portion and a conduit connected to the upper body suit (see fig. 3 of Hsieh) for supplying filtered air to the interior of the supply body suit, but fails to disclose that the hood includes a hose connector and the conduit includes a hose releasably connectable to the hose connector for supplying filtered air to the interior of the upper body suit. 
However, Walker teaches a hood (18, fig. 1) that includes a hose connector (see paragraph 0036, a quick release swivel adapter on the first end 44 of tube 15 such that hose 12 can be attached to the face piece 18, therefore, the structure on 18 that accepts or interacts with the quick release swivel adapter would be the hose connector), the conduit (12 comprising 44 and 46) includes a hose (12 and 44, fig. 1) releasably connectable to the hose connector for supplying filtered air to the interior of the hood (see paragraph 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper body suit and the hood of the modified Hsieh to have the hood have the hose connector and have the conduit of the modified Hsieh have the hose releasably connectable to the hose connector as taught by Walker for the purpose of providing an alternative location to provide air to the user that can have filtered air be provided quicker to the respiratory organ, and for the purpose of providing a quick disconnect connector that allows the hose to quickly . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019) and Martin (2012/0174296) as evidenced by Berglund (2012/0260410). 
Regarding claim 18, Hsieh discloses a positive pressure protection system (system shown in figs. 3 and 4) for a user (see paragraphs 0026-0029, Hsieh discloses  a fan 20 blowing air into the garment (3) by drawing air from the outside, since air is being forced into the garment via a fan, it is a positive pressure protection system), comprising: a body suit (see the coverall 3 in fig. 3), waist cover portion (see fig. 3, the portion of 3 that covers the waist is the waist cover portion), wrist cover portion (see fig. 3, the portion of 3 that covers the wrist are wrist cover portion), and hood portion (see fig. 3, hood portion is the portion coving the head) providing a fluid resistant barrier for the user (see paragraph 0025, Hsieh discloses a protective suit, protecting suit comprises materials therefore, where the material covers would be fluid resistant barrier, the claim did not claim fluid proof or impermeable or the level of resistance), a blower unit (1, figs. 1-4, paragraph 0025) supported by the belt, the blower unit including: a housing (10, fig. 4, paragraph 0026); an ambient intake air filter (30, fig. 4, paragraph 0026) coupled to the housing (see fig. 4); a blower fan (20, fig. 4, paragraph 0026) supported by the housing and having an inlet (inlet of fan is adjacent to filter 30, see fig. 4) coupled with the intake air filter having an outlet (outlet of fan is 12, see fig. 4, paragraph 0027); a sealed conduit (4, fig. 4, paragraph 0025) coupling the blower fan outlet to an interior of the body suit (see fig. 3), and a power supply (60, fig. 4, 
 However, VanDerWoude teaches a hood portion (400, figs. 1 and 11, paragraph 0037), a face shield (500 having 530, fig. 1, paragraphs 0037 and 0084), a helmet comprising a face shield support member (132 and 170, fig. 2, paragraph 0037, VanDerWoude discloses in paragraph 0084 that 170 is a lower mounting device and are magnets which attracts to lower mounting elements 530 on the hood portion 400, therefore, the lower mounting device and the chin bar 132 would support the face shield, furthermore, the helmet 100 is a physical structure, and relative to the user, the helmet would support the face shield) having a releasable coupling (magnets 170, see paragraph 0084 and figs. 2-3 and 11) for securing and positioning the face shield relative to the user’s face and head (see paragraph 0084, since the magnet attracts to 530 that is considered as the face shield, it is for securing and positioning the face shield relative to the user’s face and head), and a head harness (130, 200, 128, figs. 5 and 16, paragraphs 0041-0042) for wear on the head of the user, the shield support member supported by the head harness (see figs. 2-3), and the releasable coupling includes a magnetic fastener defined by at least a portion of the shield support member and a portion of the face shield (see paragraph 0084, the releasable coupling 170 is a magnetic fastener).

The modified Hsieh fails to specifically disclose that the suit is an upper body suit comprising a waist closure and wrist closures. 
However, Martin teaches a full body suit (10 comprising 12 and 14, see fig. 1) comprising an upper body suit (12, fig. 1, paragraph 0017), the upper body suit comprising a jacket having a jacket portion (jacket is 12 minus hood 28, jacket portion is any portion of jacket, see fig. 1), the jacket comprising waist closure (60 and 61, fig. 1, paragraph 0027) and wrist closure (35, 36, and 42, see fig. 1, paragraph 0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the full body suit of the modified Hsieh to have an upper body suit comprising a jacket having a jacket portion, a waist closure and a wrist closure as taught by Martin for the purpose of providing a protective suit that is made from separate jacket and pants which would provide the benefit of allowing each garments to be fitted individually, and allows ease of replacement of worn out protective garment, and for the purpose of reducing wasteful disposal by allowing a worn out portion of the suit to be thrown away instead of the entire suit.

Berglund is cited as evidence that it is well-known and obvious within the respiratory art to make a protective suit as a one-piece or two-piece, Berglund teaches an upper body suit (10, fig.1) having a hood portion (16, fig. 1) and that the protection garment system 10 can be a unitary garment or may be have a separate top such as a jacket and bottom such as pants (see paragraph 0028).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019) and Martin (2012/0174296) as evidenced by Berglund (2012/0260410) as applied to claim 18 above, and further in view of Kooken (2014/0166001). 
Regarding claim 19, the modified Hsieh discloses a belt adapted for wear by the user to support the blower unit (see belt 5 of Hsieh), but fails to specifically disclose a carrying harness adapted for wear by the user overtop of the upper body suit, the carrying harness supporting the blower unit and including shoulder straps and a waist belt. 
However, Kooken teaches a positive pressure protection system (12, garment worn by the user, 22, 20, and 14, fig. 1, paragraph 0021) comprising a carrying harness (22 and 20, see fig. 2, paragraph 0025) adapted for wear by the user overtop of the user, the carrying harness including shoulder straps (22) and a waist belt (20) adapted for wear by the user overtop of the upper body of the user (see paragraph 0025 and see fig. 2). 
.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2007/0283961) in view of VanDerWoude (2015/0375019) and Wu (2018/0337373). 
Regarding claim 20, Hsieh discloses a positive pressure protection system (system shown in figs. 3 and 4) for a user (see paragraphs 0026-0029, Hsieh discloses  a fan 20 blowing air into the garment (3) by drawing air from the outside, since air is being forced into the garment via a fan, it is a positive pressure protection system), comprising: a protection suit (3, fig. 3) providing a fluid resistance barrier for the user (see paragraph 0025, Hsieh discloses a protective suit, protecting suit comprises materials therefore, where the material covers would be fluid resistant barrier relative to the user not having a garment to protect the user, the claim did not claim fluid proof or impermeable or the level of resistance), the protection suit including at least an upper body portion (the portion of garment 3 that covers the upper body from the waist up to the hood) and further including a hood portion having a face shield (see the hood portion of garment 3, there is a face shield), a blower unit (1, figs. 1-4, paragraph 0025) supported by the belt, the blower unit including: a housing (10, fig. 4, paragraph 0026); an ambient intake air filter (30, fig. 4, paragraph 0026) coupled to the housing (see fig. 4); a blower fan (20, fig. 4, paragraph 0026) supported by the housing and having an 
However, VanDerWoude teaches a protecting pressure protection system (50, fig. 1) comprising a hood portion (400, fig. 1, paragraph 0037), wherein the hood portion comprises a transparent face shield (500, fig. 1, see paragraphs 0010 and 0079). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood portion of Hsieh to have the transparent face shield as taught by VanDerWoude for the purpose of providing a face shield that can protects the user but also to allow the user to clearly see the surrounding, thereby allowing the user to perform work and various task more easily. 
The modified Hsieh discloses a power supply within the blower unit (see fig. 4 of Hsieh), but fails to disclose a receptacle for releasably receiving at least a portion of the power supply within the blower unit, wherein the receptacle includes an opening defined by the blower unit housing and a blower power connector for receiving power from the power supply, the receptacle includes guides for slidingly receiving at least a portion of the power supply into the blower unit housing; and the receptacle and the power supply 
However, Wu teaches a blower unit (10 and 20, fig. 1) having a housing (10) comprising a receptacle for releasably receiving at least a portion of a power supply within the blower unit (see figs. 1-4a, as show the receptacle is the recess on 10 that accepts the protrusion of the casing 20 of power supply, see the annotated-Wu fig. 3 above with reference to figs. 1a and 1b), the receptacle includes an opening (see the annotated-Wu fig. 3 above) defined by the blower unit housing and a blower power connector (81, fig. 3 and paragraph 0039) for receiving power from the power supply (paragraph 0039), the receptacle includes guides (35, 36, 33, and 34 and rims forming opening of receptacle of Wu, fig. 2, paragraph 0035 and see the annotated-Wu fig. 3 above) for slidingly receiving at least a portion of the power supply into the blower unit housing and the receptacle (see figs. 1A and 1B relative to fig. 3, and paragraph 0039, Wu discloses that the battery pack having housing 20 is slid into the housing 10) and the power supply includes a releasable retaining device (80, 51, 83, 81, 82, 85, 87, 86, see figs. 2 and 5, and paragraphs 0042-0044) for releasable securing the power supply in the blower unit housing (see paragraphs 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and power supply of the modified Hsieh to have a receptacle for releasably receiving at least a portion of the . 
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952). 

    PNG
    media_image2.png
    1194
    866
    media_image2.png
    Greyscale


However, Gross teaches an upper body suit (10 in fig. 1) comprising a jacket portion (portion of 10 minus waist closure 58 and wrist closure 62, see fig. 1) having a waist closure (58, see fig. 1, col 7, lines 13-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jacket portion of Lin to have the waist closure as taught by Gross for the purpose of providing adjustability and flexibility to the jacket portion and to allow air to be retained within the jacket portion (see col 7, lines 13-22 of Gross).
The modified Lin discloses a cover to hold and cover a portion of the blower unit but fails to disclose a housing.
However, Lee teaches a blower unit (entire unit A shown in fig. 1, paragraph 0014) comprising a housing (1 comprising 11 and 12, fig. 1, see paragraph 0014) enclosing the internal of the blower unit on all sides, an intake air filter coupled to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of the blower unit of the modified Lin to encloses the blower unit on all sides as taught by Lee for the purpose of protecting the internal components of the blower unit from external contaminants and damages. 
Furthermore, the modified Lin discloses the hood portion including a transparent face shield (the portion of the transparent hood portion 20 that is in front of the face is the transparent face shield, see fig. 4) since the claim has not claim that the transparent face shield is a separate entity from the hood portion, however, if there is any doubt that the modified Lin’s hood portion comprising a transparent face shield can be considered as a hood portion having a transparent face shield.
Plut teaches jacket portion (portion of 12 minus hood portion 20/24, fig. 1), a hood portion (20 and 24, fig. 1, paragraph 0034), the hood portion comprising a transparent face shield (24, fig. 1, paragraph 0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood portion and the transparent face shield of the modified Lin to be the hood portion comprising the 
Regarding claim 8, the modified Lin discloses sleeve portions (see the annotated-Lin fig. 4 above), but fails to disclose that the sleeve portions include a wrist closure. 
However, Gross teaches an upper body suit (10 in fig. 1) comprising a jacket portion (portion of 10 minus waist closure 58 and wrist closure 62, see fig. 1) having a waist closure (58, see fig. 1, col 7, lines 13-22) and sleeve portions comprising wrist closures (see sleeve portions having wrist closure 62, see fig. 1, col 7, lines 13-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve portions of the modified of Lin to have the sleeve portions having wrist closure as taught by Gross for the purpose of providing additional protection to the user’s arm and would still be able to provide adjustability and flexibility to the jacket portion and to allow air to be retained within the jacket portion (see col 7, lines 13-22 of Gross).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 1 above, and further in view of Plut (2016/0366952). 
Regarding claim 2, the modified Lin fails to disclose a face shield support member having a releasable coupling for securing and positioning the face shield 
However, Plut teaches jacket portion (portion of 12 minus hood portion 20/24, fig. 1), a hood portion (20 and 24, fig. 1, paragraph 0034), the hood portion comprising a transparent face shield (24, fig. 1, paragraph 0034), a face shield support member (180, 184a, 184b, 191, see figs. 4A-4B, paragraphs 0035-0037) having a releasable coupling (plurality of 191 and corresponding hook and loop on hood portion, paragraph 0037, figs. 4A-4B) for securing and positioning the face shield relative to the user’s face and head (see paragraphs 0035-0037 and figs. 4A-4B), and a head harness (182, 186 and 187, figs. 4A and 4B, paragraph 0036) for wear on the head of the user, the face shield support member supported by the harness (see fig. 4B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood portion of the modified Lin to have the face shield support member having a releasable coupling for securing and positioning the face shield relative to the user’s face and head, a head harness for wear on the head of the user, the face shield support member supported by the head harness as taught by Plut for the purpose of providing a hood support that keeps the hood at a predetermined amount of space from the user’s head, thereby providing comfort to the user, by preventing the hood portion and the face shield from coming into direct contact with the user’s face and head while the system is in operation. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 2 above, and further in view of VanDerWoude (2015/0375019) and Green (5,711,033). 
Regarding claim 3, the modified Lin discloses that the releasable coupling includes a fastener (191 and corresponding hook and loop on hood portion of Plut) defined by at least a portion of the shield support member and a portion of the face shield (see 191 in paragraph 0037 of Plut, after the modification with Plut, a portion of 191 is the face shield support member of Plut and a portion would be on the face shield of Lin), but fails to disclose that the releasable coupling includes a magnetic fastener defined by at least a portion of the shield support member and a portion of the face shield.  
VanDerWoude teaches a hood portion (400, figs. 1 and 11, paragraph 0037), a face shield (500 having 530, fig. 1, paragraphs 0037 and 0084), a helmet comprising a face shield support member (132 and 170, fig. 2, paragraph 0037, VanDerWoude discloses in paragraph 0084 that 170 is a lower mounting device and are magnets which attracts to lower mounting elements 530 on the hood portion 400, therefore, the lower mounting device and the chin bar 132 would support the face shield, furthermore, the helmet 100 is a physical structure, and relative to the user, the helmet would support the face shield) having a releasable coupling (magnets 170, see paragraph 0084 and figs. 2-3 and 11) for securing and positioning the face shield relative to the user’s face and head (see paragraph 0084, since the magnet attracts to 530 that is considered as the face shield, it is for securing and positioning the face shield relative to the user’s face and head), and a head harness (130, 200, 128, figs. 5 and 16, paragraphs 0041-0042) for wear on the head of the user, the shield support member supported by the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the releasable coupling of the modified Lin to be the releasable coupling having a magnetic fastener as taught by VanDerWoude for the purpose of providing an alternative well-known releasable coupling that would allow the face shield support member to releasably detach from the hood portion.
Alternative rejection with Plut in claim 1 above, when in view of the hood portion and face shield of Plut, the modified Lin fails to disclose that the fastener defined by at least a portion of the face shield.  
However, Green teaches a face shield support member (502, fig. 5) comprising a releasable coupling that includes a fastener (675 and 575, fig. 5) defined by at least a portion of the shield support member and a portion of a transparent face shield (201, col 4, lines 47-57, see fig. 5, col 5, lines 52-55, lines col 8, lines 24-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of the modified Lin such that the fastener defined by at least a portion of the shield support member and a portion of the face shield as taught by Green for the purpose of providing an alternative assembly arrangement of the transparent face shield relative to the hood portion, and the releasable coupling that would perform equally well in allowing the face shield .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 1 above, and further in view of Hsieh (2007/0283961).
Regarding claim 4, the modified Lin discloses an intake filter, but fails to disclose that the intake filter includes biological reduction grade filter media. 
However, Hsieh teaches that the intake air filter (30 of Hsieh) includes biological reduction grade filter media (see paragraph 0028 of Hsieh, Hsieh discloses that the filter may be a biological filter to filter microbes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intake filter of the modified Lin to be a biological reduction grade filter media as taught by Hsieh for the purpose of providing a filter material that is capable of filtering out biological contaminants, thereby providing additional safety to the user. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 1 above, and further in view of Hsieh (2007/0283961).
Regarding claim 5, the modified Lin discloses an intake filter, but fails to disclose that the intake filter includes chemical filter media. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intake filter of the modified Lin to be a chemical filter media as taught by Hsieh for the purpose of providing a filter material that is capable of filtering out chemical contaminants, thereby providing additional safety to the user. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 1 above, and further in view of Childers (4,458,680).
Regarding claim 6, the modified Lin discloses that the upper body suit defines a vent (see exhalation valve 23 of Lin, see fig. 4 of Lin and paragraph 0029 of Lin), but fails to disclose that the upper body suit defines at least one flap covered vent defined therethrough to allow release of exhaled carbon dioxide from the user and sized to maintain positive pressure within the suit. 
However, Childers teaches a positive pressure protection system (10, fig. 1, see abstract and Col 3, lines 59-68, and Col 1, line 52 to Col 2, line 67), comprising an body suit (suit forms by 12, H and valve 56, see fig. 1) defines at least one flap covered vent (vent is the opening through 56 that is formed by 12 and 56, the vent is being covered by the flap 57) defined therethrough to allow release of exhaled carbon dioxide from the user and sized to maintain positive pressure within the suit (see Col 6, lines 50-68, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent of the modified Lin to be a flap covered vent as taught by Childers for the purpose of providing an alternative and well known vent that is capable of providing safety and comfort to the user by preventing pressure and carbon dioxide to build up within the upper body suit, and provide the benefit of allowing exhaust air to escape but prevent contaminated air to enter the upper body suit (see Col 6, lines 50-68 and Col 7, lines 1-10 of Childers). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353), Plut (2016/0366952) and Childers (4,458,680) as applied to claim 6 above, and further in view of Suda (4,901,370).
Regarding claim 7, the modified Lin discloses a flap covered vent (23 of Lin modified to be 56 of Childers, wherein the flap covered vent is the opening through 56 that is formed by 12 and 56, the vent is being covered by the flap 57 of Childers), but fails to disclose that the at least one flap covered vent is covered with a biological reduction grade filter media, the media providing a barrier to the escape of biological contaminants exhaled or shed by the user. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flap covered vent of the modified Lin to be the flap vent having a filter media as taught by Suda for the purpose of providing a better seal by preventing dust from lodging in between of the flap vent, thereby providing more protection to the user, and for the purpose of filtering contaminants in case there is a dust or debris being lodged on the flap vent (see Col 6, lines 36-68 of Suda). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 1 above, and further in view of Martin (2012/0174296).
Regarding claim 9, the modified Lin discloses a jacket portion, but fails to disclose a fluid sealing zipper to aid the user in donning and doffing the upper body suit.
However, Martin teaches an upper body suit (10, fig. 1) comprising a jacket portion (12, fig. 1) that includes a fluid sealing zipper to aid the user in donning and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jacket and the upper body suit of the modified Lin to have a fluid sealing zipper as taught by Martin in order to allow the easy donning and doffing of the upper body suit. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 1 above, and further in view of GOOI (2018/0214720).
Regarding claim 10, the modified Lin discloses an upper body suit, it is inherent that that harness and blower unit can be used with the upper body suit that is disposable or can be reused (any material can be disposable or reused), however, if there is any doubt that the material can be considered as a one-time disposable use.
GOOI teaches an upper body suit (100, fig. 1) constructed of materials suitable for one-time disposable use (paragraphs 0019 and 0027, material of visor and material of 100). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper body suit of the modified Lin to be made of materials suitable for one-time disposable use as taught by GOOI for the purpose of providing materials that can protect the user and can be .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 1 above, and further in view of Lee (2007/0144353) and Braman (3,525,334).
Regarding claim 11, the modified Lin discloses a fan that appears to be centrifugal (see blower fan 11 of Lin) and has a combined flow rate capacity and static pressure capacity to deliver a certain amount of cubic feet per minute of filtered air flow to the upper body suit (see paragraphs 0028-0029 and 0039 of Lin), but fails to specifically state that the fan is centrifugal and that the centrifugal fan having a combined flow rate capacity and static pressure capacity to deliver at least about 16 cubic feet per minute of filtered air flow to the upper body suit. 
However, Lee teaches a positive pressure protection system (suit in fig. 6 and filtering unit 2 with case 1, see paragraphs 0014-0020) comprising a suit (suit shown in fig. 6, paragraph 0014) and a fan that is a centrifugal fan (see fan unit 3 and centrifugal fan 31, see paragraph 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower fan of the modified Lin to be a centrifugal fan as taught by Lee for the purpose of providing a well-known type of fan that is readily available and that can effectively move air from an inlet to an outlet to provide positive pressure to a protective suit. 

However, Braman teaches providing a flow rate to the user at about 16 cubic feet per minute (see Col 3, lines 45-65, Braman discloses a flow rate of 15 cubic feet per minute). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of the modified Lin to provide a flow rate of 15 CFM to the user as taught by Braman for the purpose of providing a workable flow rate that is satisfactory for permitting normal respiration against the static head within the suit (see Col 3, lines 54-59 of Braman).
After the modification to supply 15 CFM (about 16 CFM) to the user, the flow rate of 15 CFM would be a flow rate capacity and a static pressure capacity.
However, if there is any doubt that that modified Lin discloses a flow rate capacity and static pressure capacity of about 16 cfm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined flow rate capacity and static pressure capacity to be about 16 CFM in order to provide a usable and respirable flow rate, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 1 above, and further in view of Lee (2007/0144353) and Beizndtsson (2003/0024529).
Regarding claim 11, the modified Lin discloses a fan that appears to be centrifugal (see blower fan 11 of Lin) and has a combined flow rate capacity and static pressure capacity to deliver a certain amount of cubic feet per minute of filtered air flow to the upper body suit (see paragraphs 0028-0029 and 0039 of Lin), but fails to specifically state that the fan is centrifugal and that the centrifugal fan having a combined flow rate capacity and static pressure capacity to deliver at least about 16 cubic feet per minute of filtered air flow to the upper body suit. 
However, Lee teaches a positive pressure protection system (suit in fig. 6 and filtering unit 2 with case 1, see paragraphs 0014-0020) comprising a suit (suit shown in fig. 6, paragraph 0014) and a fan that is a centrifugal fan (see fan unit 3 and centrifugal fan 31, see paragraph 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of the modified Lin to be a centrifugal fan as taught by Lee for the purpose of providing a well-known type of fan that is readily available and that can effectively move air from an inlet to an outlet to provide positive pressure to a protective suit. 
The modified Lin discloses a centrifugal fan, but fails to disclose that the combined flow rate capacity and static pressure capacity to deliver at least about 16 cubic feet per minute of filtered air flow to the upper body. 
However, Beizndtsson teaches providing a flow rate to the user at about 17.66 cubic feet per minute (see paragraph 0020, 500 liters per minute equates to roughly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of the modified Lin to provide a flow rate of 17.66 CFM to the user as taught by Beizndtsson for the purpose of providing a workable flow rate that is satisfactory for permitting normal respiration. 
After the modification to supply 17.66 CFM (about 16 CFM) to the user, the flow rate of 17.66 CFM would be a flow rate capacity and a static pressure capacity.
However, if there is any doubt that that modified Lin discloses a flow rate capacity and static pressure capacity of about 16 cfm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined flow rate capacity and static pressure capacity to be about 16 CFM in order to provide a usable and respirable flow rate, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 1 above, and further in view of Tilley (2011/0056496).
Regarding claim 12, the modified Lin discloses that the power supply includes a battery (see battery 14 of Lin), but fails to discloses that the battery is rechargeable and that there are a plurality of rechargeable batteries. 
However, Tilley teaches a plurality of rechargeable batteries (paragraph 0057). 
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353), Plut (2016/0366952) and Tilley (2011/0056496) as applied to claim 12 above, and further in view of Palmer (2019/0275357).
Regarding claim 13, the modified Lin discloses rechargeable batteries, but fails to disclose that the power supply includes a power input connector for recharging the rechargeable batteries onboard and enabling continuous unbounded operation of the blower unit including recharging of the rechargeable batteries.
However, Palmer teaches a blower unit (10, fig. 1) comprising rechargeable battery (40, paragraph 0037) and a power input connector for recharging the rechargeable battery onboard and enabling continuous time unbounded operation of the blower unit including recharging of the rechargeable batteries (see paragraph 0037, Palmer discloses a USB connector that can be electrically connected with a USB port to allow for recharging of the battery supply, since the USB allows the battery to be recharged it is allowing continuous time unbounded operation of the blower unit, see 130 in fig. 3).
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353), Plut (2016/0366952) and Tilley (2011/0056496) as applied to claim 12 above, and further in view of Tilley (2021/0052921).
Regarding claim 13, the modified Lin discloses rechargeable batteries, but fails to disclose that the power supply includes a power input connector for recharging the rechargeable batteries onboard and enabling continuous unbounded operation of the blower unit including recharging of the rechargeable batteries.
However, Tilley (‘291) teaches a blower unit (10, fig. 2A) comprising rechargeable battery (50, figs. 4A-4B, paragraph 0041) and a power input connector for recharging the rechargeable battery onboard and enabling continuous time unbounded operation of the blower unit including recharging of the rechargeable batteries (paragraph 0041, Tilley discloses that cable 70 can be connected to AC or DC source to allow the blower to be powered and to recharge the battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive pressure protection system of the modified Lin to have the power input connector as taught by Tilley (‘291) for the purpose of providing a means to recharge the battery without having to take the . 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353), Plut (2016/0366952) and Tilley (2011/0056496) as applied to claim 12 above, and further in view of Wu (2018/0337373).
Regarding claim 14, the modified Lin discloses a power supply within the blower unit, but fails to disclose a receptacle for releasably receiving at least a portion of the power supply within the blower unit housing. 
However, Wu teaches a blower unit (10 and 20, fig. 1) having a housing (10) comprising a receptacle for releasably receiving at least a portion of a power supply within the blower unit housing (see figs. 1-4a, as show the receptacle is the recess on 10 that accepts the protrusion of the casing 20 of power supply, see the annotated-Wu fig. 3 above with reference to figs. 1a and 1b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and power supply of the modified Lin to have a receptacle for releasably receiving at least a portion of the power supply within the blower unit as taught by Wu for the purpose of providing flexibility and ease of removal and replacement of parts. 
Regarding claim 15, the modified Lin discloses that the receptacle includes an opening (see the annotated-Wu fig. 3 above) defined by the blower unit housing and a 
Regarding claim 16, the modified Lin discloses that the receptacle includes guides (35, 36, 33, and 34 and rims forming opening of receptacle of Wu, fig. 2, paragraph 0035 and see the annotated-Wu fig. 3 above) for slidingly receiving at least a portion of the power supply into the blower unit housing and the receptacle (see figs. 1A and 1B relative to fig. 3, and paragraph 0039 of Wu, Wu discloses that the battery pack having housing 20 is slid into the housing 10) and the power supply includes a releasable retaining device (80, 51, 83, 81, 82, 85, 87, 86 of Wu, see figs. 2 and 5, and paragraphs 0042-0044 of Wu) for releasable securing the power supply in the blower unit housing (see paragraphs 0042-0044 of Wu).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 1 above, and further in view of Walker (2006/0231100).
Regarding claim 17, the modified Lin discloses a hood portion and a conduit connected to the upper body suit (see inlet 22 of Lin, fig. 4 of Lin) for supplying filtered air to the interior of the supply body suit, but fails to disclose that the hood includes a hose connector and the conduit includes a hose releasably connectable to the hose connector for supplying filtered air to the interior of the upper body suit. 
However, Walker teaches a hood (18, fig. 1) that includes a hose connector (see paragraph 0036, a quick release swivel adapter on the first end 44 of tube 15 such that hose 12 can be attached to the face piece 18, therefore, the structure on 18 that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper body suit and the hood of the modified Lin to have the hood have the hose connector and have the conduit of the modified Lin have the hose releasably connectable to the hose connector as taught by Walker for the purpose of providing an alternative location to provide air to the user that can have filtered air be provided quicker to the respiratory organ, and for the purpose of providing a quick disconnect connector that allows the hose to quickly connect and disconnect from the upper body suit, thereby allowing ease of replacement of part or donning and doffing of the system. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952). 
Regarding claim 18, Lin discloses a positive pressure protection system (entire device in fig. 4, see paragraph 0019 of the English translation) for a user, comprising: an upper body suit (suit is the hood 20 connected to a jacket portion shown in fig. 4, the jacket portion is the solid line that extend from the arm to the waist, which covers the dashed line user) providing a fluid resistant barrier for the user (see fig. 4, the upper body suit comprises a material that is a physical that would be fluid resistant, furthermore, Lin discloses in paragraph 0006 that the suit provide positive pressure and 
However, Gross teaches an upper body suit (10 in fig. 1) comprising a jacket portion (portion of 10 minus waist closure 58 and wrist closure 62, see fig. 1) having a waist closure (58, see fig. 1, col 7, lines 13-22), and sleeve portions comprising wrist closures (see sleeve portions having wrist closure 62, see fig. 1, col 7, lines 13-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jacket portion of Lin to have the waist closure and sleeve portions having wrist closures as taught by Gross for the purpose of providing additional protection to the user arms and to also provide adjustability and flexibility to the jacket portion that would allow air to be retained within the jacket portion (see col 7, lines 13-22 of Gross).
The modified Lin discloses a cover to hold and cover a portion of the blower unit but fails to disclose a housing.
However, Lee teaches a blower unit (entire unit A shown in fig. 1, paragraph 0014) comprising a housing (1 comprising 11 and 12, fig. 1, see paragraph 0014) enclosing the internal of the blower unit on all sides, an intake air filter coupled to the housing (intake filter 2, fig. 2, paragraph 0015), a power supply supported by the housing (see battery 342, paragraph 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of the blower unit of the modified Lin to encloses the blower unit on all sides as taught by Lee for the purpose of 
The modified Lin fails to disclose a face shield support member having a releasable coupling for securing and positioning the face shield relative to the user’s face and head, a head harness for wear on the head of the user, the face shield support member supported by the head harness. 
However, Plut teaches jacket portion (portion of 12 minus hood portion 20/24, fig. 1), a hood portion (20 and 24, fig. 1, paragraph 0034), the hood portion comprising a transparent face shield (24, fig. 1, paragraph 0034), a face shield support member (180, 184a, 184b, 191, see figs. 4A-4B, paragraphs 0035-0037) having a releasable coupling (plurality of 191 and corresponding hook and loop on hood portion, paragraph 0037, figs. 4A-4B) for securing and positioning the face shield relative to the user’s face and head (see paragraphs 0035-0037 and figs. 4A-4B), and a head harness (182, 186 and 187, figs. 4A and 4B, paragraph 0036) for wear on the head of the user, the face shield support member supported by the harness (see fig. 4B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood portion of the modified Lin to have the face shield support member having a releasable coupling for securing and positioning the face shield relative to the user’s face and head, a head harness for wear on the head of the user, the face shield support member supported by the head harness as taught by Plut for the purpose of providing a hood support that keeps the hood at a predetermined amount of space from the user’s head, thereby providing 
Furthermore, the modified Lin discloses the hood portion including a transparent face shield (the portion of the transparent hood portion 20 that is in front of the face is the transparent face shield, see fig. 4) since the claim has not claim that the transparent face shield is a separate entity from the hood portion, however, if there is any doubt that the modified Lin’s hood portion comprising a transparent face shield can be considered as a hood portion having a transparent face shield.
Plut teaches jacket portion (portion of 12 minus hood portion 20/24, fig. 1), a hood portion (20 and 24, fig. 1, paragraph 0034), the hood portion comprising a transparent face shield (24, fig. 1, paragraph 0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood portion and the transparent face shield of the modified Lin to be the hood portion comprising the transparent face shield as taught by Plut for the purpose of providing an alternative hood portion and face shield design that is more compact. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353) and Plut (2016/0366952) as applied to claim 18 above, and further in view of Kooken (2014/0166001). 
Regarding claim 19, the modified Lin discloses a carrying harness (harness comprising a left and right should straps 132, fig. 4, paragraph 0037 of Lin) adapted for wear by the user overtop of the upper body suit (see fig. 4, the harness comprises a left 
However, Kooken teaches a positive pressure protection system (12, garment worn by the user, 22, 20, and 14, fig. 1, paragraph 0021) comprising a carrying harness (22 and 20, see fig. 2, paragraph 0025) adapted for wear by the user overtop of the user, the carrying harness including shoulder straps (22) and a waist belt (20) adapted for wear by the user overtop of the upper body of the user (see paragraph 0025 and see fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrying harness of the modified Lin to be the carrying harness having shoulder straps and a belt as taught by Kooken for the purpose of providing additional support, thereby, providing comfort to the user by evenly distributing the weight of the blower unit over the belt and the shoulder straps, rather than focusing the weight purely on the shoulders.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 201949521) in view of Gross (5,255,390), Lee (2007/0144353), Wu (2018/0337373), and Plut (2016/0166001). 
Regarding claim 20, Lin discloses a positive pressure protection system (entire device in fig. 4, see paragraph 0019 of the English translation) for a user, comprising: a protection suit (suit is the hood 20 connected to a jacket portion shown in fig. 4, the jacket portion is the solid line that extend from the arm to the waist, which covers the dashed line user) providing a fluid resistant barrier for the user (see fig. 4, the upper 
However, Lee teaches a blower unit (entire unit A shown in fig. 1, paragraph 0014) comprising a housing (1 comprising 11 and 12, fig. 1, see paragraph 0014) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of the blower unit of the Lin to encloses the blower unit on all sides as taught by Lee for the purpose of protecting the internal components of the blower unit from external contaminants and damages. 
The modified Lin discloses a power supply (14, see paragraph 0038 and fig. 2 of Lin) within the blower unit (see fig. 2 ), but fails to disclose that the power supply is rechargeable, and a receptacle for releasably receiving at least a portion of the power supply within the blower unit, wherein the receptacle includes an opening defined by the blower unit housing and a blower power connector for receiving power from the power supply, the receptacle includes guides for slidingly receiving at least a portion of the power supply into the blower unit housing; and the receptacle and the power supply include a releasable retaining device for releasably securing the power supply in the blower unit housing. 
However, Wu teaches a blower unit (10 and 20, fig. 1) having a housing (10) comprising a receptacle for releasably receiving at least a portion of a rechargeable power supply (see paragraph 0005, Wu discloses a rechargeable battery, see battery device comprising casing 20 in paragraph 0029) within the blower unit (see figs. 1-4a, as show the receptacle is the recess on 10 that accepts the protrusion of the casing 20 of power supply, see the annotated-Wu fig. 3 above with reference to figs. 1a and 1b), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of the modified Lin to be a rechargeable power supply and modify the housing of the modified Lin to have a receptacle for releasably receiving at least a portion of the power supply within the blower unit as taught by Wu for the purpose of providing flexibility and ease of removal and replacement of parts. 
Furthermore, the modified Lin discloses the hood portion including a transparent face shield (the portion of the transparent hood portion 20 that is in front of the face is the transparent face shield, see fig. 4) since the claim has not claim that the transparent face shield is a separate entity from the hood portion, however, if there is any doubt that 
Plut teaches jacket portion (portion of 12 minus hood portion 20/24, fig. 1), a hood portion (20 and 24, fig. 1, paragraph 0034), the hood portion comprising a transparent face shield (24, fig. 1, paragraph 0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood portion and the transparent face shield of the modified Lin to be the hood portion comprising the transparent face shield as taught by Plut for the purpose of providing an alternative hood portion and face shield design that is more compact. 
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870). 

    PNG
    media_image3.png
    640
    703
    media_image3.png
    Greyscale

Regarding claim 1, Lee Gun discloses a positive pressure protection system (entire device in figs. 1-3, see page 1, abstract, and pages 1-3 of the English translation, Lee Gun discloses in page 3, lines 3-5 that there is an exhaust valve having a diaphragm, which is design to have a positive pressure within and vent out when the positive pressure overcomes the resistant of the diaphragm, furthermore, in page 2, lines 22-53, Lee Gun discloses that the suction blower 21 is for injecting air into the main body 10) for a user, comprising: an upper body suit (suit includes 11, 14, 10, 12, and 13, see figs. 1-3, pages 2-3) comprising a jacket portion (see the annotated-Lee Gun fig. 2 above), sleeve portions (sleeve portions 11, figs. 1-3) and a hood portion (see 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive pressure protection system of Lee Gun to have a carrying harness adapted for wear by the user overtop of the suit of Lee Gun and to have the blower unit of Lee Gun being supported by the carrying harness as taught Johansson for the purpose of providing support to the blower unit, such that the blower you can be in close proximity with the user for easy transport, and in the scenario that the system is being used by a child who is capable of walking, the blower unit can be conveniently supported by the child’s body, which would eliminate the need to manually carry the blower unit, freeing up the hands of the user, such that the hands can be used for other purposes. 
Regarding claim 8, the modified Lee Gun discloses that the sleeve portions (11 of Lee Gun) comprise wrist closures (14, figs. 1-3, page 2, lines 36-38 of Lee Gun).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) as applied to claim 1 above, and further in view of Plut (2016/0366952). 
Regarding claim 2, the modified Lee Gun fails to disclose a face shield support member having a releasable coupling for securing and positioning the face shield relative to the user’s face and head, a head harness for wear on the head of the user, the face shield support member supported by the head harness. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood portion of the modified Lee Gun to have the face shield support member having a releasable coupling for securing and positioning the face shield relative to the user’s face and head, a head harness for wear on the head of the user, the face shield support member supported by the head harness as taught by Plut for the purpose of providing a hood support that keeps the hood at a predetermined amount of space from the user’s head, thereby providing comfort to the user, by preventing the hood portion and the face shield from coming into direct contact with the user’s face and head while the system is in operation. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) and Plut (2016/0366952) as applied to claim 2 above, and further in view of Green (5,711,033) and VanDerWoude (2015/0375019). 

However, Green teaches a face shield support member (502, fig. 5) comprising a releasable coupling that includes a fastener (675 and 575, fig. 5) defined by at least a portion of the shield support member and a portion of a transparent face shield (201, col 4, lines 47-57, see fig. 5, col 5, lines 52-55, lines col 8, lines 24-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of the modified Lee Gun such that the fastener defined by at least a portion of the shield support member and a portion of the face shield as taught by Green for the purpose of providing an alternative assembly arrangement of the transparent face shield relative to the hood portion, and the releasable coupling that would perform equally well in allowing the face shield support member to be quickly attached and removed from the face shield and hood portion. 
The modified Lee Gun fails to disclose that the releasable coupling includes a magnetic fastener defined by at least a portion of the shield support member and a portion of the face shield.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the releasable coupling of the modified Lee Gun to be the releasable coupling having a magnetic fastener as taught by VanDerWoude for the purpose of providing an alternative well-known releasable .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) as applied to claim 1 above, and further in view of Hsieh (2007/0283961).
Regarding claim 4, the modified Lee Gun discloses an intake filter, but fails to disclose that the intake filter includes biological reduction grade filter media. 
However, Hsieh teaches that the intake air filter (30 of Hsieh) includes biological reduction grade filter media (see paragraph 0028 of Hsieh, Hsieh discloses that the filter may be a biological filter to filter microbes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intake filter of the modified Lee Gun to be a biological reduction grade filter media as taught by Hsieh for the purpose of providing a filter material that is capable of filtering out biological contaminants, thereby providing additional safety to the user.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) as applied to claim 1 above, and further in view of Hsieh (2007/0283961).
Regarding claim 5, the modified Lee Gun discloses an intake filter, but fails to disclose that the intake filter includes chemical filter media. 
However, Hsieh teaches that the intake air filter (30 of Hsieh) includes chemical filter media (see paragraph 0028 of Hsieh, Hsieh discloses that the filter may be a chemical filter to filter poisonous chemical).
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) as applied to claim 1 above, and further in view of Childers (4,458,680).
Regarding claim 6, the modified Lee Gun discloses that the upper body suit defines a vent (30, fig. 1, page 3, lines 3 and 25-28), but fails to disclose that the upper body suit defines at least one flap covered vent defined therethrough to allow release of exhaled carbon dioxide from the user and sized to maintain positive pressure within the suit. 
However, Childers teaches a positive pressure protection system (10, fig. 1, see abstract and Col 3, lines 59-68, and Col 1, line 52 to Col 2, line 67), comprising an body suit (suit forms by 12, H and valve 56, see fig. 1) defines at least one flap covered vent (vent is the opening through 56 that is formed by 12 and 56, the vent is being covered by the flap 57) defined therethrough to allow release of exhaled carbon dioxide from the user and sized to maintain positive pressure within the suit (see Col 6, lines 50-68, Childers discloses that the air exhaust valve 56 is a check valve having flap 57, and opens when there is an excess pressure within the suit relative to the outside, therefore the valve would allow release of exhaled carbon dioxide and maintain positive pressure within the suit).  Alternatively, even if 56 is not considered as part of the body suit, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent of the modified Lee Gun to be a flap covered vent as taught by Childers for the purpose of providing an alternative and well known vent that is capable of providing safety and comfort to the user by preventing pressure and carbon dioxide to build up within the upper body suit, and provide the benefit of allowing exhaust air to escape but prevent contaminated air to enter the upper body suit (see Col 6, lines 50-68 and Col 7, lines 1-10 of Childers).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) and Childers (4,458,680) as applied to claim 6 above, and further in view of Suda (4,901,370).
Regarding claim 7, the modified Lee Gun discloses a flap covered vent (30 of Lee Gun modified to be 56 of Childers, wherein the flap covered vent is the opening through 56 that is formed by 12 and 56, the vent is being covered by the flap 57 of Childers), but fails to disclose that the at least one flap covered vent is covered with a biological reduction grade filter media, the media providing a barrier to the escape of biological contaminants exhaled or shed by the user. 
However, Suda teaches a protection system (10, fig. 1) comprising a flap covered vent (71, 70 and 95, figs. 1 and 6-7), wherein the flap covered vent is covered with a biological reduction grade filter media (95, fig. 6), the filter media providing a barrier to the escape of biological contaminants exhaled or shed by the user (See Col 6, lines 36-68, Suda discloses a exhalation valve comprising a filter 95 for filter 0.3 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flap covered vent of the modified Lee Gun to be the flap vent having a filter media as taught by Suda for the purpose of providing a better seal by preventing dust from lodging in between of the flap vent, thereby providing more protection to the user, and for the purpose of filtering contaminants in case there is a dust or debris being lodged on the flap vent (see Col 6, lines 36-68 of Suda). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) as applied to claim 1 above, and further in view of Martin (2012/0174296).
Regarding claim 9, the modified Lee Gun discloses a jacket portion, but fails to disclose a fluid sealing zipper to aid the user in donning and doffing the upper body suit.
However, Martin teaches an upper body suit (10, fig. 1) comprising a jacket portion (12, fig. 1) that includes a fluid sealing zipper to aid the user in donning and doffing of the upper body suit (see zipper 34, see paragraphs 0025 and 0040-0042, the zipper extends from a bottom of the body portion 16 to hood 20 and is vapor tight zipper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jacket and the upper body suit . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) as applied to claim 1 above, and further in view of GOOI (2018/0214720).
Regarding claim 10, the modified Lee Gun discloses an upper body suit, it is inherent that that harness and blower unit can be used with the upper body suit that is disposable or can be reused (any material can be disposable or reused), however, if there is any doubt that the material can be considered as a one-time disposable use.
GOOI teaches an upper body suit (100, fig. 1) constructed of materials suitable for one-time disposable use (paragraphs 0019 and 0027, material of visor and material of 100). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper body suit of the modified Lee Gun to be made of materials suitable for one-time disposable use as taught by GOOI for the purpose of providing materials that can protect the user and can be disposable, thereby eliminating decontamination time by allowing the suit to be disposable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) as applied to claim 1 above, and further in view of Lee (2007/0144353) and Braman (3,525,334).
Regarding claim 11, the modified Lee Gun discloses a fan (see fan and motor in page 2, line 44 of Lee Gun) that is electronically driven has a combined flow rate 
However, Lee teaches a positive pressure protection system (suit in fig. 6 and filtering unit 2 with case 1, see paragraphs 0014-0020) comprising a suit (suit shown in fig. 6, paragraph 0014) and a fan that is a centrifugal fan (see fan unit 3 and centrifugal fan 31, see paragraph 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower fan of the modified Lee Gun to be a centrifugal fan as taught by Lee for the purpose of providing a well-known type of fan that is readily available and that can effectively move air from an inlet to an outlet to provide positive pressure to a protective suit. 
The modified Lee Gun discloses a centrifugal fan, but fails to disclose that the combined flow rate capacity and static pressure capacity to deliver at least about 16 cubic feet per minute of filtered air flow to the upper body. 
However, Braman teaches providing a flow rate to the user at about 16 cubic feet per minute (see Col 3, lines 45-65, Braman discloses a flow rate of 15 cubic feet per minute). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of the modified Lee Gun to provide a flow rate of 15 CFM to the user as taught by Braman for the 
After the modification to supply 15 CFM (about 16 CFM) to the user, the flow rate of 15 CFM would be a flow rate capacity and a static pressure capacity.
However, if there is any doubt that that modified Lee Gun discloses a flow rate capacity and static pressure capacity of about 16 cfm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined flow rate capacity and static pressure capacity to be about 16 CFM in order to provide a usable and respirable flow rate, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Lee Gun (KR200142448) in view of Johansson (5,394,870) as applied to claim 1 above, and further in view of Lee (2007/0144353) and Beizndtsson (2003/0024529).
Regarding claim 11, the modified Lee Gun discloses a fan (see fan and motor in page 2, line 44 of Lee Gun) that is electronically driven has a combined flow rate capacity and static pressure capacity to deliver a certain amount of cubic feet per minute of filtered air flow to the upper body suit (page 2, lines 30-52), but fails to specifically state that the fan is centrifugal and that the centrifugal fan having a combined flow rate capacity and static pressure capacity to deliver at least about 16 cubic feet per minute of filtered air flow to the upper body suit.
However, Lee teaches a positive pressure protection system (suit in fig. 6 and filtering unit 2 with case 1, see paragraphs 0014-0020) comprising a suit (suit shown in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of the modified Lee Gun to be a centrifugal fan as taught by Lee for the purpose of providing a well-known type of fan that is readily available and that can effectively move air from an inlet to an outlet to provide positive pressure to a protective suit. 
The modified Lee Gun discloses a centrifugal fan, but fails to disclose that the combined flow rate capacity and static pressure capacity to deliver at least about 16 cubic feet per minute of filtered air flow to the upper body. 
However, Beizndtsson teaches providing a flow rate to the user at about 17.66 cubic feet per minute (see paragraph 0020, 500 liters per minute equates to roughly 17.66 cfm). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of the modified Lee Gun to provide a flow rate of 17.66 CFM to the user as taught by Beizndtsson for the purpose of providing a workable flow rate that is satisfactory for permitting normal respiration. 
After the modification to supply 17.66 CFM (about 16 CFM) to the user, the flow rate of 17.66 CFM would be a flow rate capacity and a static pressure capacity.
However, if there is any doubt that that modified Lee Gun discloses a flow rate capacity and static pressure capacity of about 16 cfm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) as applied to claim 1 above, and further in view of Tilley (2011/0056496).
Regarding claim 12, the modified Lee Gun discloses that the power supply includes a battery (see battery in page 2, line 44 of Lee Gun), but fails to discloses that the battery is rechargeable and that there are a plurality of rechargeable batteries. 
However, Tilley teaches a plurality of rechargeable batteries (paragraph 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of the modified Lee Gun to be a plurality of rechargeable batteries as taught by Tilley for the purpose of providing an batteries that can be recharged, thereby providing convenient to the user by allowing the user to recharge the battery instead of purchasing new ones, furthermore, having rechargeable batteries would reduce waste.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) and Tilley (2011/0056496) as applied to claim 12 above, and further in view of Palmer (2019/0275357).
Regarding claim 13, the modified Lee Gun discloses rechargeable batteries, but fails to disclose that the power supply includes a power input connector for recharging 
However, Palmer teaches a blower unit (10, fig. 1) comprising rechargeable battery (40, paragraph 0037) and a power input connector for recharging the rechargeable battery onboard and enabling continuous time unbounded operation of the blower unit including recharging of the rechargeable batteries (see paragraph 0037, Palmer discloses a USB connector that can be electrically connected with a USB port to allow for recharging of the battery supply, since the USB allows the battery to be recharged it is allowing continuous time unbounded operation of the blower unit, see 130 in fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive pressure protection system of the modified Lee Gun to have the power input connector as taught by Palmer for the purpose of providing a means to recharge the battery without having to take the battery apart, thereby providing convenience to the user. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) and Tilley (2011/0056496) as applied to claim 12 above, and further in view of Tilley (2021/0052921).
Regarding claim 13, the modified Lee Gun discloses rechargeable batteries, but fails to disclose that the power supply includes a power input connector for recharging the rechargeable batteries onboard and enabling continuous unbounded operation of the blower unit including recharging of the rechargeable batteries.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive pressure protection system of the modified Lee Gun to have the power input connector as taught by Tilley (‘291) for the purpose of providing a means to recharge the battery without having to take the battery apart, thereby providing convenience to the user and to also provide continuous power to the blower unit (see paragraph 0041 of Tilley (‘291)).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) and Tilley (2011/0056496) as applied to claim 12 above, and further in view of Wu (2018/0337373).
Regarding claim 14, the modified Lee Gun discloses a power supply within the blower unit, but fails to disclose a receptacle for releasably receiving at least a portion of the power supply within the blower unit housing. 
However, Wu teaches a blower unit (10 and 20, fig. 1) having a housing (10) comprising a receptacle for releasably receiving at least a portion of a power supply within the blower unit housing (see figs. 1-4a, as show the receptacle is the recess on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and power supply of the modified Lee Gun to have a receptacle for releasably receiving at least a portion of the power supply within the blower unit as taught by Wu for the purpose of providing flexibility and ease of removal and replacement of parts. 
Regarding claim 15, the modified Lee Gun discloses that the receptacle includes an opening (see the annotated-Wu fig. 3 above) defined by the blower unit housing and a blower power connector (81 of Wu, fig. 3 and paragraph 0039 of Wu) for receiving power from the power supply (paragraph 0039 of Wu). 
Regarding claim 16, the modified Lee Gun discloses that the receptacle includes guides (35, 36, 33, and 34 and rims forming opening of receptacle of Wu, fig. 2, paragraph 0035 and see the annotated-Wu fig. 3 above) for slidingly receiving at least a portion of the power supply into the blower unit housing and the receptacle (see figs. 1A and 1B relative to fig. 3, and paragraph 0039 of Wu, Wu discloses that the battery pack having housing 20 is slid into the housing 10) and the power supply includes a releasable retaining device (80, 51, 83, 81, 82, 85, 87, 86 of Wu, see figs. 2 and 5, and paragraphs 0042-0044 of Wu) for releasable securing the power supply in the blower unit housing (see paragraphs 0042-0044 of Wu).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Johansson (5,394,870) as applied to claim 1 above, and further in view of Walker (2006/0231100).

However, Walker teaches a hood (18, fig. 1) that includes a hose connector (see paragraph 0036, a quick release swivel adapter on the first end 44 of tube 15 such that hose 12 can be attached to the face piece 18, therefore, the structure on 18 that accepts or interacts with the quick release swivel adapter would be the hose connector), the conduit (12 comprising 44 and 46) includes a hose (12 and 44, fig. 1) releasably connectable to the hose connector for supplying filtered air to the interior of the hood (see paragraph 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper body suit and the hood of the modified Lee Gun to have the hood have the hose connector and have the conduit of the modified Lee Gun have the hose releasably connectable to the hose connector as taught by Walker for the purpose of providing an alternative location to provide air to the user that can have filtered air be provided quicker to the respiratory organ, and for the purpose of providing a quick disconnect connector that allows the hose to quickly connect and disconnect from the upper body suit, thereby allowing ease of replacement of part or donning and doffing of the system.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Plut (2016/0366952). 
Regarding claim 18, Lee Gun discloses a positive pressure protection system (entire device in figs. 1-3, see page 1, abstract, and pages 1-3 of the English translation, Lee Gun discloses in page 3, lines 3-5 that there is an exhaust valve having a diaphragm, which is design to have a positive pressure within and vent out when the positive pressure overcomes the resistant of the diaphragm, furthermore, in page 2, lines 22-53, Lee Gun discloses that the suction blower 21 is for injecting air into the main body 10) for a user, comprising: an upper body suit (suit includes 11, 14, 10, 12, and 13, see figs. 1-3, pages 2-3) providing a fluid resistant barrier for the user (see figs. 1-3 and full disclosure, the device is a positive pressure device, and comprises a physical barrier, therefore, the suit would provide a fluid resistant barrier), the upper body suit including a waist closure (13, figs. 1-3, page 2, lines 36-38), wrist closures (14, figs. 1-3, page 2, lines 36-38), and a hood portion (see the annotated-Lee Gun fig. 2 above) having a transparent face shield (12, figs. 1-3, page 2, lines 32-35); and a blower unit (22 and 21, and case, see figs. 1-2, page 2, lines 41-52), the blower unit including: a housing (see case in page 2, line 44); an ambient intake air filter (22, see figs. 1-3 and page 2, lines 41-49) coupled to the housing (see figs. 1-3, the filter is coupled to the case comprising the blower and battery); a blower fan (DC motor and fan, see page 2, line 44) located within the housing and having an inlet coupled with the intake air filter and having an outlet (see figs. 1-3 and page 2, lines 41-52, Lee Gun discloses that the inlet is connected to the filter 22 and the outlet is connected to the hose 23); a sealed conduit (23, figs. 1-3 and page 2, lines 50-52) coupling the blower 
However, Plut teaches jacket portion (portion of 12 minus hood portion 20/24, fig. 1), a hood portion (20 and 24, fig. 1, paragraph 0034), the hood portion comprising a transparent face shield (24, fig. 1, paragraph 0034), a face shield support member (180, 184a, 184b, 191, see figs. 4A-4B, paragraphs 0035-0037) having a releasable coupling (plurality of 191 and corresponding hook and loop on hood portion, paragraph 0037, figs. 4A-4B) for securing and positioning the face shield relative to the user’s face and head (see paragraphs 0035-0037 and figs. 4A-4B), and a head harness (182, 186 and 187, figs. 4A and 4B, paragraph 0036) for wear on the head of the user, the face shield support member supported by the harness (see fig. 4B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood portion and face shield of Lee Gun to have the face shield support member having a releasable coupling for securing and positioning the face shield relative to the user’s face and head, a head harness for wear on the head of the user, the face shield support member supported by the head harness as taught by Plut for the purpose of additionally providing a hood support that keeps the hood at a predetermined amount of space from the user’s head, . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Kooken (2014/0166001).
Regarding claim 19, the modified Lee Gun discloses a suspender ring that attached to the hose 23 which would allow the hose 23 to be hung without shaking when the infant is being carried (see the additional google translation of paragraph 0024 of KR 200142448 of Lee Gun), but fails to disclose a carrying harness adapted for wear by the user overtop of the upper body suit, the carrying harness supporting the blower unit and including shoulder straps and a waist belt. 
However, Kooken teaches a positive pressure protection system (12, garment worn by the user, 22, 20, and 14, fig. 1, paragraph 0021) comprising a carrying harness (22 and 20, see fig. 2, paragraph 0025) adapted for wear by the user overtop of the user, the carrying harness including shoulder straps (22) and a waist belt (20) adapted for wear by the user overtop of the upper body of the user (see paragraph 0025 and see fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive pressure protection system of the modified Lee Gun to have a carrying harness adapted for wear by the user overtop of the suit of the modified Lee Gun and to have the blower unit of the modified Lee Gun being supported by the carrying harness as taught Kooken for the purpose of providing support to the blower unit, such that the blower you can be in close . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Gun (KR200142448) in view of Wu (2018/0337373). 
Regarding claim 20, Lee Gun discloses a positive pressure protection system (entire device in figs. 1-3, see page 1, abstract, and pages 1-3 of the English translation, Lee Gun discloses in page 3, lines 3-5 that there is an exhaust valve having a diaphragm, which is design to have a positive pressure within and vent out when the positive pressure overcomes the resistant of the diaphragm, furthermore, in page 2, lines 22-53, Lee Gun discloses that the suction blower 21 is for injecting air into the main body 10) for a user, comprising: a protection suit (suit includes 11, 14, 10, 12, and 13, see figs. 1-3, pages 2-3) providing a fluid resistant barrier for the user (see figs. 1-3 and full disclosure, the device is a positive pressure device, and comprises a physical barrier, therefore, the suit would provide a fluid resistant barrier), the protection suit having a jacket portion (see the annotated-Lee Gun fig. 2 above), sleeve portions (see sleeve portions 11, fig. 2), and a hood portion (see the annotated-Lee Gun fig. 2 above) having a transparent face shield (12, figs. 1-3, page 2, lines 32-35); and a blower unit (22 and 21, and case, see figs. 1-2, page 2, lines 41-52), the blower unit including: a housing (see case in page 2, line 44); an ambient intake air filter (22, see figs. 1-3 and page 2, lines 41-49) coupled to the housing (see figs. 1-3, the filter is coupled to the 
However, Wu teaches a blower unit (10 and 20, fig. 1) having a housing (10) comprising a receptacle for releasably receiving at least a portion of a rechargeable power supply (see paragraph 0005, Wu discloses a rechargeable battery, see battery device comprising casing 20 in paragraph 0029) within the blower unit (see figs. 1-4a, as show the receptacle is the recess on 10 that accepts the protrusion of the casing 20 of power supply, see the annotated-Wu fig. 3 above with reference to figs. 1a and 1b), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Lee Gun to be a rechargeable power supply and modify the housing of Lee Gun to have a receptacle for releasably receiving at least a portion of the power supply within the blower unit as taught by Wu for the purpose of providing flexibility and ease of removal and replacement of parts. 

Response to Arguments 
Applicant’s arguments with respect to the waist closure in claims 1-20 have been considered but are moot because the arguments do not apply to the newly cited references being used in the current rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaine (5,217,408) is cited to show a portable evaporative cooler comprising a carrying harness having a belt and a pair of shoulder straps. 
Schulz (2,413,386) is cited to show an upper body suit comprising a waist closure, a zipper, and a wrist closure. 
VanDerWoude (2006/0213523) is cited to show a head support having a releasable interface with a face shield of a hood portion. 
Plut (2010/0037375)(2006/0277668)(2006/0150305) is cited to show a hood portion connected to a head harness through a releasable coupling interface. 
Thomas (5,592,936) is cited to show a surgical helmet having a releasable coupling interface with a transparent face shield of a hood portion. 
Brockway (4,484,575) is cited to show a hood having a face shield, the face shield is interface with a head support. 
Napolitano (5,088,115) is cited to show an upper body suit comprising a wrist closure, waist closure and a hood portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785